Citation Nr: 9913088	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-34 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of left shoulder, secondary to the service connected 
disability of gunshot wound of left shoulder.  

2.  Entitlement to service connection for traumatic arthritis 
of left leg, 
secondary to the service connected disability of gunshot 
wound of left leg.

3.  Entitlement to service connection for traumatic arthritis 
of left jaw, 
secondary to the service connected disability of scar of left 
jaw.

4.  Entitlement to an increased rating for moderate gunshot 
wound of the left shoulder, Muscle Group III, currently 
evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for moderate gunshot 
wound of the left leg, Muscle Group XI, currently evaluated 
as 10 percent disabling.

6.  Entitlement to an increased rating for asymptomatic scar 
of the left jaw, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from November 1942 until 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1997, from 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which confirmed and 
continued the current ratings for service-connected gunshot 
wounds of the left shoulder, left leg and scar of left jaw.  
The RO also denied service connection for traumatic arthritis 
of the left shoulder, left leg and left jaw.  

The claim for service connection for traumatic arthritis of 
the left shoulder, left leg and left jaw will be discussed in 
the Remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran sustained a moderate muscle injury of the 
left shoulder, moderate muscle injury of the left leg, and a 
scar of the left jaw.  The ratings have been in effect in 
excess of 20 years. 

3.  The veteran's residuals of moderate gunshot wound of the 
left shoulder, Muscle Group III, are a small, well-healed 
scar without evidence of edema, effusion or erythema; with 
decreased motor strength.  The manifestations of limitation 
of motion, pain, and stiffness were not attributed to the 
shrapnel wound.

4.  The veteran's residuals of moderate gunshot wound of the 
left leg, Muscle Group XI, are slight decrease of motor 
strength, no muscle atrophy, edema, or inflammation and no 
tenderness to palpation.  No relationship was found between 
the soft tissue shrapnel wound and the complaints of pain on 
ambulation.

5.  The veteran's scar of the left jaw is small, tender, no 
induration, no depression and minimal involvement of the 
sternomastoid muscle.  The shrapnel scar does not limit range 
of motion of the neck and does not affect the function of the 
temporomandibular joint.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
gunshot wound of the left shoulder, Muscle Group III, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.56, 4.73 Diagnostic Code 5303 (1996) as amended by 62 
Fed. Reg. 30, 235-30, 240; § 4.71a, Diagnostic Code 5303 
(1998).

2.  The schedular criteria for an increased evaluation for 
gunshot wound of the left leg, Muscle Group XI, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 
4.56, 4.73, Diagnostic Code 5311 (1996) as amended by 62 Fed. 
Reg. 30, 235-30, 240; § 4.71a, Diagnostic Code 5311 (1998).

3.  The schedular criteria for an increased evaluation for 
asymptomatic scar of the left jaw are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.118, 
Diagnostic Codes 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1997, the veteran claimed that his service-
connected residuals of gunshot wounds of the left shoulder, 
left leg and scar of the left jaw had worsened.  The United 
States Court of Claims for Veterans Appeals (formerly United 
States Court of Veterans Appeals)(hereinafter "the Veterans 
Claims Court") has held a claim for an increased rating for 
a disability to be well grounded when an appellant indicates 
that the severity of the disability has increased.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
Accordingly, we find the claim for an increased rating of 
service-connected residuals of gunshot wounds of the left 
shoulder, left leg and scar of the left jaw to be well 
grounded.  Furthermore, he has not indicated that any 
probative evidence not already associated with the claims 
folder is available; therefore the duty to assist him has 
been satisfied.  38 U.S.C.A. 5107(a) (West 1991).  The Board 
notes that as these ratings have been in effect for more than 
20 years, no reduction of the ratings can be made except upon 
a showing that such rating was based on fraud.  38 C.F.R. § 
3.951 (1998).

Service medical records show that the veteran suffered wounds 
incurred by enemy mortar action about 1045 hours, October 8, 
1944, near Lamarch, Italy.  He was taken to an evacuation 
hospital on October 10, 1944, and then transferred to 50th 
Station Hospital on October 13,1944.  At admission, he had 
badly infected penetrating wounds of left shoulder and left 
leg, left upper third, with metallic fragments in wounds, 
manifested by weakness and limping left leg.  The records 
also show that the veteran sustained a lacerating wound of 
the left cheek.  The records contain no evidence of 
concussion.  X-rays revealed a 5-millimeter foreign body over 
the left mandible, with no evidence of bone injury.  The 
wounds were appropriately treated and in February 1945 the 
veteran was returned to duty.  

In a rating decision in February 1946, the RO granted service 
connection for gunshot wound scars of the left leg, Group XI, 
and assigned a 10 percent disability evaluation effective 
from December 1945; and for gunshot wound scar of the left 
shoulder and assigned a 10 percent disability evaluation 
effective from December 1945.  A rating decision in December 
1947 assigned a 20 percent disability evaluation for moderate 
gunshot wound of the left shoulder, Muscle Group III, 
effective from April 1946; and a 10 percent disability 
evaluation for moderate gunshot wound of the left leg, Muscle 
Group XI, effective from April 1946.  Service connection was 
granted for minimal gunshot wound of the face and a 
noncompensable evaluation was assigned effective from 
December 1945.  The noncompensable evaluation was found not 
clearly and unmistakably erroneous by a rating board in 
February 1962.  

A rating in September 1962 assigned a 10 percent disability 
evaluation for symptomatic nondisfiguring scar of the left 
jaw, effective from September 1962. This was based on an 
examination report that showed occasional tenderness in the 
area where the shell fragment was removed and a 1", very 
faintly visible, surgical scar over the area of the angle of 
the left jaw.  There was no loss of underlying substance, no 
evidence of facial palsy, and the joint articulations at the 
temporomandibular joint were normal.  The diagnosis was 
"Scar, asymptomatic, non-disfiguring, left jaw."

A rating decision in January 1963 corrected the effective 
date of the compensable evaluation for the scar of the left 
jaw to August 29, 1962.  This was confirmed by a Board 
decision in August 1963.  

These ratings were confirmed and continued by rating 
decisions in February 1973 and September 1973.  A rating 
decision in March 1981 confirmed and continued the ratings 
for the left shoulder and left leg disabilities.  A rating in 
October 1981 found that the veteran had been hospitalized and 
treated for nonservice connected disabilities and no change 
was warranted in the combined 40 percent rating.  

A rating decision in November 1984 confirmed and continued 
the rating evaluations ratings for the left shoulder and left 
leg disabilities.  A rating decision in February 1987 
confirmed and continued the evaluation of the service 
connected disabilities of the left shoulder, left leg, and 
left jaw.  

The veteran submitted no medical evidence with his claim and 
requested a medical examination.  The veteran was afforded a 
VA Compensation and Pension (C&P) examination in April 1997.  
The veteran complained of pain of the left shoulder since 
1972.  He described having pain when lifting the arm above 
the shoulder and having a nocturnal deep aching in the 
shoulder.  He claimed chronic weakness due to the shoulder 
pain.  He did not recall any swelling of the left shoulder.  
He reported the shoulder pain as chronic and low-grade but 
intense with repetitive activity and lifting of weights above 
20 pounds.  The veteran also complained of occasional 
bilateral knee pain and ankle pain with no swelling at the 
time of examination.  He had complaints of low back pain 
without radiation.  He used a knee brace, a back brace and a 
cane.  He recalled falling in the engine room of a ship about 
seven or eight years earlier but did not recall where he hit.  

Clinical findings of the left upper extremity revealed no 
gross abnormality.  Abduction was to 90 degrees with 
stiffness and pain with maximum abduction to 150 degrees with 
increasing discomfort but no significant pain.  The veteran 
was able to elevate the left arm to 106 degrees with 
stiffness, extend to 50 degrees without symptoms, to 
externally rotate and internally rotate to 80 degrees with 
symptoms of stiffness and discomfort.  The examiner noted 
tenderness to the subdeltoid region on palpation but found no 
significant crepitation.  Motor strength was 5 out of 5 and 
the hand grip was 5 out of 5.  

Clinical findings of the left leg noted a 6 cm anterolateral 
scar in the muscle area of the left proximal peroneal muscle, 
at the point of entrance of the shrapnel.  Also noted was a 4 
cm posterior posterolateral tibial area scar measuring a 
depth of 2-3 mm, slightly tender to deep palpation, but no 
regional atrophy was noted.  No joint or ligament involvement 
of the shrapnel injury was found.  The strength of the 
peroneal muscle was 5 out of 5.  

Clinical findings of the nondisfiguring scar of the left jaw 
showed no significant gross swelling.  A small scar was noted 
in the left anterior cervical triangle, posterior to the left 
lower mandibular jaw angle.  There was tenderness, but no 
induration in the area of the 1 centimeter scar.  There was 
no depression and minimal involvement of the sternomastoid 
muscle.  The report of the examination of the 
temporomandibular joint was "without subluxation, without 
tenderness to palpation, and without crepitation."  The 
temporomandibular joint had normal range of motion.  The 
examiner also noted that the shrapnel scar wound in the left 
neck area did not limit range of motion of the neck.  

The pertinent diagnosis was left rotator cuff tendonitis with 
degenerative joint disease, right shoulder subdeltoid 
bursitis, left shoulder muscle group III shrapnel wound 
injury, and left leg group XI shrapnel muscle injury.  The 
examiner commented that there was minimal effect of flare and 
functional loss upon the group III muscle of the neck area 
and the left leg group muscle [XI]".  The examiner found 
moderate severity of flare and functional loss of the left 
shoulder area.  

The veteran was afforded another C&P examination in March 
1998.  The clinical findings of the left shoulder were of a 
very small, approximately 3 cm well-healed scar without 
evidence of edema, effusion or erythema.  There was decreased 
motor strength of all muscle groups of the left upper 
extremity.  The range of motion was flexion of approximately 
110 degrees, and shoulder abduction of 110 degrees.  

Clinical findings of the left leg below the knee revealed 
"scars in the medial and aspects of the calf".  The 
examiner reported no muscle atrophy, edema or inflammation, 
and no tenderness to palpation.  Plantar and dorsiflexion 
were intact with decreased motor strength, 4/5, in all muscle 
groups of the left leg.  

Upon examination of the left side of the face and jaw, the 
examiner noted a "barely visible scar of the anterior 
surface, just anterior to the anterior border of the left 
ear."  The report further noted that the veteran was "able 
to augment his jaw fully without any TMJ tenderness or 
clicking or instability or evidence of facial nerve 
paralysis."   


The assessment was:  

1.  The [veteran] does appear to have pain and 
decreased range of motion of his left shoulder 
but this does not appear to be related to 
shrapnel wound as the [veteran] has diffuse 
joint space arthritis and there is no evidence 
that the shrapnel penetrated into the joint by 
the history of local removal of shrapnel by a 
medic and without significant pain until the 
recent 4 to 5 years.

2.  Similarly in the left jaw, there is no 
evidence of residual abnormality related to the 
shrapnel wound.

3.  Examination of the left leg similarly does 
not reveal relationship of the soft tissue 
shrapnel wound to the [veteran's] reported pain 
with ambulation in the left leg.

The impression of an X-ray of the left shoulder was of no 
significant change from the prior examination.  There was 
minor acromioclavicular joint degenerative change with no 
evidence of glenohumeral degenerative change. 

The X-ray report of the tibia and fibula revealed "a 
radiopaque foreign body, most likely shrapnel, in the region 
of the proximal tibia"; otherwise, normal.  The examiner 
noted the residual shrapnel was in the area of the left calf, 
approximately 10 cm below the knee joint with no obvious 
fracture. 

Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155 (West 
1991).  

Although the evaluation of a service-connected disorder 
requires a review of the appellant's entire medical history 
regarding that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disorder is 
the current level of disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. §§ 4.2, 4.3 (1998).  If there is a question 
as to which evaluation to apply to the appellant's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998 ).

The laws and regulations governing the evaluation of 
disabilities of muscle injuries were changed, effective July 
3, 1997.  See 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 
5314 (1996), as amended by 62 Fed. Reg. 30,235--30,2402, 
(June 3, 1997). The amendments were made to update this 
portion of the rating schedule to ensure usage of current 
medical terminology and unambiguous criteria.  Also to 
reflect medical advances since the last review.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Veterans Claims Court held that when there has been a change 
in an applicable statute or regulation after a claim has been 
filed but before a final decision has been rendered, VA must 
apply the version of the statute or regulation which is most 
favorable to the claimant, unless otherwise provided by 
Congress.  The veteran's claim was filed prior to the 
amendments, the RO evaluated the appellant's muscle injury 
disability under the new regulations in July 1997.  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating under both the pre-July 3, 1997, criteria 
under VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to the veteran, if indeed, one is more favorable 
than the other.

The veteran's claim for an increased disability rating was 
adjudicated under the new regulations and the statement of 
the case in November 1997 included the new regulations.  
Therefore, the veteran was given notice of the new 
regulations and his representative had an opportunity to 
submit evidence and argument related to the new regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Muscle injuries are rated for impairment of the muscles 
damaged by the shell or shrapnel fragments.  Under the old 
regulations, the principal symptoms of disability from 
shrapnel and shell fragments and high velocity bullets were 
described as weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement.  The physical factors were 
intermuscular fusing and binding and welding together of 
fascial planes and aponeurotic sheaths.  38 C.F.R. § 4.50.  
When the muscle codes were amended in July 1997, that 
provision was deleted.  However, the current regulation 
provides that "the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement."  38 C.F.R. § 4.56(c).  The 
specific factors to be considered in evaluating muscle 
disability attributable to gunshot or other trauma are 
essentially the same under the old and the revised rating 
schedule provisions.  See 38 C.F.R. § 4.56 (1997), and as 
amended, 62 Fed. Reg 30238.  The Board observes that 38 
C.F.R. § 4.56(d) recodified the provisions of 38 C.F.R. § 
4.56(a)-(d) in effect prior to July 3, 1997 without 
substantive change.

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A moderate disability 
will be manifested by entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).  A moderately severe disability will 
be manifested by entrance and exit scars indicating the track 
of the missile through one or more muscle groups with 
indications on palpation of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side, and with tests of strength and endurance compared with 
the sound side demonstrating positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).  A severe muscle disability will be 
manifested by ragged, depressed and adherent scars indicating 
wide damage to muscle groups caused by the missile, with test 
of strength, endurance, or coordinated movements showing 
severe impairment of function.  38 C.F.R. § 4.56(d)(4).

The schedular ratings applicable to the appellant's gunshot 
wound disabilities did not change as a result of these 
revisions.  The Board finds no substantive differences 
between the amended provisions of the Rating Schedule and the 
prior version with respect to the ratings assigned to the 
appellant's muscle injury disabilities. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The 
Veterans Claims Court has held that analysis must be made of 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1997), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

I.  Gunshot wound of the left shoulder, Muscle Group III

The veteran's left shoulder injury is rated pursuant to 
Diagnostic Code 5303, Muscle Group III.  Muscle Group III 
encompasses the intrinsic muscles of the shoulder girdle, 
that is, (1) Pectoralis major I (clavicular); and (2) 
deltoid.  The functions affected are elevation and abduction 
of arm to level of shoulder and act with 1 and 2 of Muscle 
Group II in forward and backward swing of arm.  A moderate 
disability on either the dominant or nondominant side 
warrants a 20 percent evaluation.  A moderately severe injury 
to the dominant arm warrants a 30 percent evaluation, and a 
20 percent evaluation is warranted for a moderately severe 
injury to the nondominant upper extremity.  A severe injury 
of the dominant side warrants a 40 percent evaluation and a 
severe injury of the nondominant side warrants a 30 percent 
evaluation.  38 C.F.R. § 4.73, Code 5303 (1998).  These are 
the same ratings applicable for the comparable levels of 
disability under the rating code prior to the revision. 

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. § 
4.71, Plate I (1998).

The evidence shows that the veteran is right-handed.  
Therefore, in order to achieve a higher disability rating 
than 20 percent for the left shoulder, the non-dominant side, 
there would have to be a severe disability.  This would 
require, under either the old or the new criteria that there 
be such factors as ragged, depressed and adherent scars 
indicating wide damage to muscle groups, with loss of deep 
fascia or muscle substance, and severe impairment of strength 
and endurance.  

The clinical findings at the April 1997 examination revealed 
no gross abnormality.  There was no loss of motor strength or 
hand grip.  Limitation of motion was noted with stiffness and 
pain.  The examiner described the functional loss as of 
moderate severity.  The March 1998 findings were of a very 
small, well healed scar without evidence of edema, effusion 
or erythema.  The examiner noted decreased motor strength and 
there was limitation of motion.  The Board is aware that the 
veteran has pain.  However, the examiner did not attribute 
the pain and decreased range of motion of the left shoulder 
to the shrapnel wound.  

Accordingly, on these facts, the Board concludes that the 
appellant is appropriately rated for his service-connected 
residual gunshot wound of the left shoulder at the 20 percent 
disability rating level assigned under Diagnostic Code 5303.  
As detailed above, based on the schedular criteria for the 
non-dominant shoulder under Code 5303, a 20 percent rating is 
warranted for a moderate disability and for a moderately 
severe injury.  A severe injury of the nondominant side 
warrants a 30 percent evaluation.  The more recent medical 
evidence in this case does not reflect an increased level of 
disability related to this service-connected disability.  The 
evidence of record does not demonstrate a moderately severe 
injury or a severe injury.  Therefore, the Board can find no 
basis to grant a rating higher than presently assigned 20 
percent disability rating for the left shoulder.

II.  Gunshot wound of the left leg, Muscle Group XI

For muscle damage of the posterior and lateral crural muscles 
and muscles of the calf (Group XI, Diagnostic Code 5311), the 
Rating Schedule provides a noncompensable evaluation for 
slight functional impairment caused by the muscle injury; a 
10 percent evaluation is warranted for moderate functional 
impairment; moderately severe impairment is rated 20 percent 
disabling; and severe impairment receives the maximum 
schedular rating of 30 percent.

Based on the foregoing medical evidence, we conclude that the 
current 10 percent rating provides adequate compensation for 
symptomatology related to the veteran's residuals of gunshot 
wound of the left leg.  The assessment in April 1997 was that 
there was minimal effect of flare and functional loss on the 
left leg shrapnel muscle injury.  The clinical findings in 
March 1998 noted no muscle atrophy, edema or inflammation, 
and no tenderness to palpation.  Motor strength was slightly 
decreased, 4/5, in the left leg muscle groups.  The examiner 
commented that there was no relationship of the soft tissue 
shrapnel wound to the veteran's complaints of pain with 
ambulation in the left leg.  A 20 percent rating contemplates 
moderately severe injury which has not been demonstrated by 
the evidence of record.  Therefore, in accordance with 
Diagnostic Code 5311, we conclude that the currently assigned 
ten percent evaluation is adequate to compensate the veteran 
for the manifestations exhibited by the veteran as presented 
in the evidence.  Accordingly, an increased rating is not 
warranted at this time.

III.  Asymptomatic scar of the left jaw

A 10 percent evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).

Scars may be evaluated on the basis of any related limitation 
of function of the body part which they affect.  38 C.F.R.  
§ 4.118, Diagnostic Code 7805 (1998).

As noted above, the April 1997 clinical findings of the 
nondisfiguring scar of the left jaw showed no significant 
gross swelling.  The scar was described as small, tender, no 
induration, no depression and minimal involvement of the 
sternomastoid muscle.  The shrapnel scar wound in the left 
neck area did not limit range of motion of the neck.  
Clinical findings of the temporomandibular joint included 
normal range of motion, no subluxation, no tenderness to 
palpation, and no crepitation. 

The March 1998 clinical findings described the scar as barely 
visible.  The veteran had full use of his jaw without any 
temporomandibular joint tenderness, clicking, instability or 
evidence of facial nerve paralysis.  The examiner found no 
evidence of residual abnormality related to the shrapnel 
wound.

Based on the foregoing medical evidence, we conclude that the 
current 10 percent rating provides adequate compensation for 
symptomatology related to the veteran's asymptomatic scar of 
the left jaw.  A ten percent rating for a tender and painful 
scar is the maximum rating under Diagnostic Code 7804.  We 
have considered evaluating the left jaw scar under Diagnostic 
Code 7805 on the basis of any related limitation of function 
of the body part which it affects.  However, the medical 
evidence of record shows that the shrapnel scar wound in the 
left neck area did not limit the range of motion of the neck.  
The medical evidence also shows that the left jaw scar did 
not limit the function of the jaw.  The examiner in March 
1998 found no evidence of residual abnormality related to the 
shrapnel wound.  As the medical evidence of record shows 
minimal symptoms, an increased rating is not warranted at 
this time.


ORDER

An increased evaluation for moderate gunshot wound of the 
left shoulder, Muscle Group III is denied.  

An increased evaluation for moderate gunshot wound of the 
left leg, Muscle Group XI, is denied.  

An increased evaluation for  asymptomatic scar of the left 
jaw is denied.  


REMAND

In the veteran's claim received in February 1997, the veteran 
wrote:  "I wish to amend my S/C claim to add my disability 
of arthritis of the S/C left leg/left shoulder/left jaw.  
This condition is as a direct result of my S/C disabilities & 
adjunct to."  

Our preliminary review finds that the veteran has previously 
sought service connection for arthritis.  In September 1972, 
the veteran submitted a claim for "arthritis, adjunct to and 
residuals of my service-connected gun shot wound, shoulder, 
legs, arm, face and head."  The RO, in a rating decision in 
December 1972, found that no abnormality of the ankles or 
left shoulder had been shown by X-ray and the veteran had not 
submitted evidence concerning the other disabilities claimed.  
Arthritis was not verified by X-ray. 

A rating decision in February 1973 determined that outpatient 
treatment reports did not establish service connection for 
arthritis as previously denied.  In September 1976, the 
veteran sought to expand his claim for an arthritis condition 
in the neck area, back area, and also ankles.  A rating 
decision in November 1976 determined that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for arthritis.  The 
Board in September 1977 found that the requirements for 
service connection for arthritis had not been met.  There was 
a factual finding that no new and material evidence was 
submitted which would establish a new factual basis.  This is 
a final decision.  

As service connection for arthritis of multiple joints has 
previously been denied, and this decision became final, the 
veteran must submit "new and material" evidence sufficient 
to warrant the reopening of this claim.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. § 3.156 (1998); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Before reopening a claim, the Board is required to 
preliminarily decide that new and material evidence has been 
presented.  See 38 U.S.C.A. § 5108, 7104(b); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996)(holding "that the Board 
does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented"); see also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  But cf. 38 U.S.C.A. § 7111 (Board may review final 
decision for clear and unmistakable error).

The Board concludes that, as the veteran has not been 
apprised of the applicable laws and regulations regarding the 
issues of finality or "new and material" evidence, the 
veteran has not been afforded appropriate due process in the 
adjudication of his claim.

Accordingly, for the above stated reasons, the case is 
REMANDED to the RO for the following development:


1. The RO should notify the veteran that he may 
submit additional evidence and argument in 
support of his claim.

2.  The RO is to issue a supplemental statement 
of the case presenting the laws on finality of 
decisions.  The veteran and his representative 
should be given the opportunity to respond 
thereto with additional argument and/or 
evidence.


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  No opinion, either legal or factual, is 
intimated as to the merits of the appellant's claim by this 
REMAND.  He is not required to undertake any additional 
action until he receives further notification from VA.  
However, while this case is in REMAND status, the appellant 
is free to submit additional evidence and argument on the 
question at issue.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

